Whiteield, 0. J.,
delivered the opinion of the court.
The verdict in this case was manifestly, under the instructions and the testimony, for compensatory damages only. The chief complaint of the appellant is as to instruction No. 1 for the plaintiff, which is as follows: “That, if the jury find for the plaintiff, it should assess such reasonable amount of damages against said defendant, not to exceed $1,000, as will compensate plaintiff for necessary inconvenience, anxiety, and worry *83caused, if any, by said wrongful act, if any.” It is insisted “anxiety” must necessarily mean mental anxiety, and that bence tliis is a charge to find damages due to mental anguish. But the court gave, for the defendant, instruction No. 3, by which they were told that the defendant company could not be held liable, in any event, for more than the actual damages sustained. There is no complaint whatever as to any other instruction than said instruction No. 1 for the plaintiff, and that complaint is based upon the hypercritical contention that the word “anxiety” must mean, necessarily, mental anxiety in that instruction. It is familiar learning that all the instructions given in any case must be construed together, so as to harmonize them, if reasonably it can be done. When, therefore, the court told the jury, in said instruction No. 3 for defendant, that only actual damages could be recovered, that should be taken as curing the first instruction in the mere use of the word “anxiety” on the face of the instructions themselves.
But there are other' considerations quite determinative against the contention of appellant: First, the word “mental” is not used in the first instruction in connection with the word “anxiety;” second, looking at the case .and the result reached in the case in a common-sense, practical way, the only way in which courts can successfully administer justice between litigants, it is perfectly obvious that the verdict awarded by the jury for $100 must necessarily have only been for actual damages — that is to say, neither for punitive damages, nor for any damages due to mental anguish. If the jury had intended in their verdict to find damages due to mental anguish, there can be no question that the verdict would have been far in excess of $100. The fact, therefore, that it was limited to that small sum, is conclusive to our minds that the jury did not embrace in their finding any damages due to mental anguish. So that, even if the word “anxiety” was improperly used in the first instruction, and even if, going further, it did constitute error, it is impossible to say, from any rational standpoint, that it had *84anything to do with the amount of this verdict, and so could not possibly constitute reversible error.
The learned counsel for appellant seems to have overlooked that the Hobart case, 89 Miss. 252, 42 South. 349, 119 Am. St. Rep. 702, classed the finding of damages for “annoyance” as actual damages, as, manifestly, such damages may be, in many cases, easy to be imagined, of which this case itself is a very striking illustration. When this plaintiff was required to get up at midnight and go on a search for a doctor, is it'to be said that the loss of time and the extra effort, etc., involved in this search at midnight for a doctor, would not constitute annoyance, and annoyance as an element of actual damages, just as it was in the Hobart case ? Surely not. In short,, when this court looks to see whether the right result has been reached by the court below in this particular case, it is not engaged in a microscopical search for error whereby a technical reversal might be secured; but it is engaged, as it ought to be engaged, in ascertaining whether the right result has been reached and no reversible error committed by the court below.
Thus looking at the result, and keeping in mind said instruction No. 3 for the defendant, keeping in mind the extent of the annoyance, the extra effort, and the trouble occasioned the plaintiff, and especially keeping in mind the very small verdict rendered in the case, it would be manifestly a defeat of practica] justice to reverse this ease, even if it should be held that the use of the word “anxiety” in said first instruction for the plaintiff was technical error. It is hardly necessary to add that the Rogers case, in 68 Miss. 748, 9 South. 823, 13 L. R. A. 859, 24 Am. St. Rep. 300, is in no way interferred with by this case.

Affirmed.